               Case 5:20-cv-00023-LGW-BWC Document 13 Filed 01/06/21 Page 1 of 1




                         In the United States District Court
                         For the Southern District of Georgia
                                 Waycross Division
              RANDY LEON YOUNG, JR.,                     *
                                                         *
                           Plaintiff,                    *      CIVIL ACTION NO.: 5:20-cv-23
                                                         *
                    v.                                   *
                                                         *
              ASST. WARDEN STONE, et al., in their       *
              individual and official capacities,        *
                                                         *
                           Defendants.                   *

                                                     ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.           Dkt. No. 12.   Plaintiff did not file Objections

              to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court.             The Court

              DISMISSES Plaintiff’s Complaint, DIRECTS the Clerk of Court to

              CLOSE this case and enter the appropriate judgment of dismissal,

              and DENIES Plaintiff in forma pauperis status on appeal.

                   SO ORDERED, this 6th day of January, 2021.




                                                HON. LISA GODBEY WOOD, JUDGE
                                                UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF GEORGIA



AO 72A
(Rev. 8/82)
